HEDRICK, Judge.
In her brief, plaintiff states that:
“The main thrust of the appeal is that the verdict should have been set aside as being inadequate and all assignments of error are directed to this contention.”
By assignments of error numbers 5 and 6, plaintiff contends the court erred in “allowing and instructing the jury to correct their improper verdict,” and in denying her motion to set aside the verdict for inadequacy. When the jury returned to the courtroom and announced that it had reached a verdict, the record discloses the following:
“The Court: Members of the Jury, here instead of a sum you have put in here ‘Expenses for funeral, burial plot and ambulance, as cited in Court.’ Now, I am aware that you didn’t take notes, but the law would require that you answer that in a sum. If you like, I think we could probably stipulate as to what those sums are, could we not?
Exception No. 32
Counsel: Yes.
*448The Court: Who is the Foreman? You might come and take these Issues and you might add the sums up on the back, and then you may confer with your fellow Jurors to determine if that is your verdict, and if so, you may render it.
(To counsel) : Gentlemen, will you stipulate that the expenses cited in Court were as follows: for funeral expenses : $2,121.84; for plot, marker, and interment, $612.00, and for ambulance, $23.00?
Counsel: Yes.
The Court: If it is agreeable we will just allow them to take these Exhibits to the Jury Room in assisting them in arriving at their figure, if that is agreeable?
Mr. Baker : That is agreeable with us. They have been introduced.
Mr. Henson: That is agreeable with the defendant, Your Honor.
(The Jurors retired to the Jury Room with the Exhibits introduced at the trial.)
At 5:53 p.m., the Jury returned with its verdict as follows:
Clerk: Members of the Jury, you have agreed upon your verdict. You answer the First Issue, ‘Yes’; the Second Issue, ‘Yes’; and the Third Issue, ‘Yes.’ You answer the Fourth Issue in the amount of $2,756.84; and the Fifth Issue, ‘None.’ This is your verdict, so say you all?
Several Jurors : Yes.
Exception No. 33”
 It is well-settled in this State that a jury may correct an improper verdict. Lumber Co. v. Lumber Co., 187 N.C. 417, 121 S.E. 755 (1924). It is equally well-settled that a motion to set aside a verdict for inadequacy is addressed to the sound discretion of the trial judge. Hinton v. Cline, 238 N.C. 136, 76 S.E. 2d 162 (1953). The record here discloses that the trial judge merely allowed the jury to correct an improper verdict on the issue of damages and that counsel for plaintiff assented to the procedure. Furthermore, on this record we cannot say *449that the trial judge abused his discretion in refusing to set aside the verdict for inadequacy. These assignments of error are not sustained.
We have carefully considered all of plaintiff’s assignments of error and find them to be without merit.
In the trial in the Superior Court, we find
No error.
Judges Britt and Carson concur.